Exhibit 10.47

ALLIANCE GP, LLC

AMENDED AND RESTATED

DIRECTORS ANNUAL RETAINER AND DEFERRED COMPENSATION PLAN

(as of January 1, 2011)



--------------------------------------------------------------------------------

Table of Contents

          Page 1.    DEFINITIONS    1 2.    ADMINISTRATION    2 3.   
PARTICIPANTS    2 4.    BENEFITS    2 5.    GENERAL PROVISIONS    5



--------------------------------------------------------------------------------

ALLIANCE GP, LLC

AMENDED AND RESTATED

DIRECTORS ANNUAL RETAINER AND DEFERRED COMPENSATION PLAN

WHEREAS, to assist Alliance GP, LLC (the “Company”) in attracting and retaining
highly qualified individuals to serve as members of its Board of Directors, the
Company maintains the Alliance GP, LLC Directors Amended and Restated Annual
Retainer and Deferred Compensation Plan (the “Plan”); and

WHEREAS, the Plan provides that it may be amended by the Board.

NOW, THEREFORE, the Board hereby amends and restates the Plan in its entirety as
set forth herein, effective as of January 1, 2011.

 

1. DEFINITIONS

For purposes of the Plan, the following terms shall have the meanings indicated:

1.1 Account means a bookkeeping (notional) account credited with the Phantom
Units attributable to the Participant’s Elective Deferrals and Nonelective
Deferrals, if any, and the phantom distributions credited on such credited
Phantom Units as provided in Section 4.5. Separate subaccounts may be maintained
under an Account for the Deferrals credited with respect to a Plan Year and
references to an Account shall mean a subaccount thereof as the context
requires.

1.2 Annual Retainer means, with respect to a Plan Year, the Director’s annual
cash retainer and any other cash compensation from the Company for such Plan
Year, as established by the Board.

1.3 Beneficiary means the person(s) designated by a Participant, on a form
provided by and filed with the Company, to receive payment of the Participant’s
Account(s) under the Plan in the event of his or her death. A Participant may
change his or her Beneficiary designation at any time. If no designated
Beneficiary survives the Participant, the Beneficiary shall be the Participant’s
surviving spouse or, if none, his or her estate.

1.4 Board means the Board of Directors of the Company.

1.5 Common Units means the common units of Alliance Holdings GP, L.P.

1.6 Deferrals means Elective Deferrals and Nonelective Deferrals.

1.7 Director means a member of the Board who is not also an employee of the
Company.

1.8 Elective Deferrals means, with respect to a Plan Year, the amount, if any,
of the Participant’s Annual Retainer that is electively deferred by the
Participant for such Plan Year.

 

 

-1-



--------------------------------------------------------------------------------

1.9 Fair Market Value means, as applied with respect to a Phantom Unit, on any
applicable date, the average closing sale price of a Common Unit for the 10
trading days immediately preceding such applicable date, as reported by the
NASDAQ (or such other reporting service approved by the Committee).

1.10 Nonelective Deferrals means, with respect to a Plan Year, the amount, if
any, the Board provides is to be credited to a Director’s Account for such Plan
Year.

1.11 Participant means each Director and former Director who has an Account
under the Plan.

1.12 Phantom Unit means a notional Common Unit. A Participant shall not possess
any rights of a common unitholder with respect to a Phantom Unit.

1.13 Plan Year means the calendar year.

1.14 Termination means a Participant’s “separation from service” for purposes of
Section 409A of the Internal Revenue Code.

 

2. ADMINISTRATION

2.1 Board. The Plan shall be administered by the Board. The Board shall have the
complete authority and power to interpret the Plan, prescribe, amend and rescind
rules relating to its administration, determine the members of the Board
eligible to be Participants, determine a Participant’s (or Beneficiary’s) right
to a payment under the Plan and the amount of such payment, and to take all
other actions necessary or desirable for the administration of the Plan. All
actions and decisions of the Board shall be final and binding upon the Company,
Participants, Beneficiaries and all other persons.

 

3. PARTICIPANTS

3.1 Active Participants. Each member of the Board who is a Director in a Plan
Year automatically shall be a Participant with respect to Nonelective Deferrals,
if any, credited with respect to that Plan Year. In addition, each such Director
shall also be eligible to make Elective Deferrals for such Plan Year.

3.2 Continuing Participants. Each former Director who continues to have an
Account shall continue as an inactive Participant until his or her Account(s)
have been paid in full.

 

4. BENEFITS

4.1 Payment of Annual Retainer. Subject to a deferral election having been made
by the Director pursuant to Section 4.2, on the first business day of each
calendar quarter beginning after the effective date of the Plan, the Company
shall pay each person who is a Director on such date 25% of the Annual Retainer
for such year. If a person first becomes a Director during a calendar quarter,
such Director shall be paid a prorated amount (based on the number of days
remaining in such calendar quarter) of the Annual Retainer otherwise payable for
such full calendar quarter as soon as reasonably practical following the date he
or she first becomes a Director.

 

-2-



--------------------------------------------------------------------------------

4.2 Elective Deferrals. Before the beginning of each Plan Year (or, with respect
to an individual who first becomes a Director during a Plan Year, within 30 days
following the date on which he or she first becomes a Director), each Director
may elect to have the payment of all or a specified portion (which may be
limited to the portion of the Annual Retainer received for one or more
designated quarters of the Plan Year) of his or her Annual Retainer for that
Plan Year (or, with respect to an individual who first becomes a Director after
the beginning of the Plan Year, all or a specified portion of his or her Annual
Retainer earned after his or her election to make Elective Deferrals) deferred
as provided herein. The election shall be irrevocable for such Plan Year and
shall be made on a form approved by the Board. Elective Deferrals shall be taken
ratably from the Director’s Annual Retainer (or the specified portion thereof)
for such Plan Year. A Participant’s deferral election shall apply only to his or
her Annual Retainer earned during that Plan Year or partial Plan Year, as the
case may be. If a Director does not make a deferral election with respect to a
Plan Year, none of his or her Annual Retainer for that Plan Year shall be
deferred hereunder.

4.3 Nonelective Deferrals. Each Plan Year beginning after 2007, the Board may,
in its discretion, specify such amount, if any, that is to be credited to a
Director’s Nonelective Account for such Plan Year. Such Nonelective Deferral may
vary in amount from year to year and may also vary in amount between Directors,
based on such factors as the Board may deem appropriate. For example, an
additional nonelective deferral amount may be credited for the Chairman of the
Board, for the chairman of a committee of the Board, or on such other basis as
the Board deems appropriate. The amount of a Nonelective Deferral for a Plan
Year may be prorated, in the Board’s discretion, for service as a Director for
less than the full Plan Year.

4.4 Accounts. The Company shall establish an Account for each Director under the
Plan to reflect the Company’s obligation to pay the Deferrals for such
Participant pursuant to his or her various payment elections and in accordance
with the terms of the Plan.

4.5 Investment of Accounts. A Participant’s Account shall be credited with that
number of Phantom Units having a Fair Market Value equal to the dollar amount of
the Deferrals that are being credited to the Account as of the applicable date.
Deferrals shall be credited to the Participant’s Account as of the date his or
her Annual Retainer is or, if not deferred, otherwise would be, paid to the
Director. In addition, the Account shall be credited with phantom (notional)
distributions with respect to the Phantom Units then credited to the Account
that are equal in value to the distributions then made with respect to Common
Units. Until the Account is actually paid as provided below, phantom
distribution amounts shall be credited to the Account on the date distributions
are made on a Common Unit. Phantom distributions shall be credited to the
Account as additional Phantom Units. All credits to an Account shall be made
based on the Fair Market Value of a Phantom Unit on the applicable date.

4.6 Forms and Dates of Payment. All payments of Accounts will be in Common
Units. The number of Common Units payable will be equal to the number of Phantom
Units in the Account as of the actual payment date. A Participant shall elect
whether payment of his or her Accounts is to be made in full on (a) the
January 1 coinciding with or next following his or

 

-3-



--------------------------------------------------------------------------------

her Termination or (b) the earlier of (i) a specified January 1 or (ii) the
January 1 coinciding with or next following his or her Termination; provided,
however, notwithstanding the foregoing, a payment due under the Plan may, in the
discretion of the Board, be made at anytime during the calendar year of the
applicable January 1 due date and, in such event, shall be based on the number
of Phantom Units credited to the Account at the time of payment, and shall be
deemed for purposes of Section 409A of the Internal Revenue Code to have been
made on such January 1 due date.

All Accounts shall be paid automatically in full upon a “change in control
event” as defined in the Treasury Regulations under Section 409A of the Internal
Revenue Code, notwithstanding the form and time of payment made under any
payment election.

A Participant’s payment election must be made prior to the beginning of the Plan
Year for which the deferrals that will be subject to that payment election will
be made (or prior to the date in the Plan Year the Director first becomes a
Participant, if applicable). Only one payment election may be made with respect
to a Plan Year and such election shall apply to all Elective Deferrals and
Nonelective Deferrals credited to the Participant for that Plan Year.

In the event a Participant fails to make a payment election with respect to a
Plan Year, any Deferrals attributable to that year automatically shall be paid
to the Participant in the form of a single lump sum on the January 1 coinciding
with or next following his or her Termination (subject to payment later that
calendar year as provided in the first paragraph of this Section 4.6).

Upon the death of a Participant, the Participant’s Account shall be paid in full
to the Participant’s Beneficiary upon receipt of notification of such death by
the Company, but in no event shall payment be made later than the later of
(i) the end of the Plan Year in which the Participant’s date of death occurs or
(ii) the 15th day of the third calendar month following such date of death.

4.7 Unforeseeable Emergency. If at any time a Participant incurs an
unforeseeable emergency (as defined in Section 409A of the Internal Revenue
Code), the Participant may, by written request to the Board, request that all or
any specified part of his or her Account (but not less than fifty Common Units
per withdrawal nor more than the amount necessary to meet such unforeseeable
emergency) be immediately paid to the Participant, and such distribution, if
approved by the Board, shall be made within 30 days following such approval. The
Board shall have exclusive authority to determine whether to make an
unforeseeable emergency distribution from a Participant’s Account but shall not
unreasonably deny a request for such a distribution. The Board’s decision shall
be final and binding on all parties. Any unforeseeable emergency withdrawals
from an Account shall reduce the amount available for subsequent distributions
from that Account.

4.8 QDRO. The Board may cause the Plan to pay an Account in accordance with the
terms of a domestic relations order (as defined in Section 414(p)(1)(B) of the
Internal Revenue Code), provided such payment is permitted by the regulations
under Section 409A of the Internal Revenue Code.

 

-4-



--------------------------------------------------------------------------------

4.9 2008 Special Payment Elections. Notwithstanding anything in any payment
election that may have been made by a Participant prior to the 2009 Plan Year
with respect to the timing and/or form of payment of his or her pre-2009
Accounts, the Participant may make a one-time election in 2008 to change the
time of such payment (including the form, e.g., installments in lieu of in
full); provided, however, this special 2008 election shall apply only to those
amounts that would not otherwise be payable in 2008 and the special election may
not cause any amount to be paid in 2008 that would not otherwise be payable in
2008. Under the special election, a Participant must elect for such payment to
be made either (a) in full on the January 1 coinciding with or next following
his or her Termination or (b) in full on the earlier of a specified January 1 or
the January 1 coinciding with or next following his or her Termination, or
(c) in annual installments (not to exceed 10) beginning on January 1, 2009, with
any unpaid installments remaining on his or her Termination paid on the
January 1 coinciding with or next following his or her Termination. If
installments are elected, the number of Common Units payable on each annual
installment date shall be equal to the number of Phantom Units credited to his
or her Account immediately prior to the payment, divided by the number of
installments then remaining.

If a special election is not made by the Participant in 2008, the Participant’s
pre-2009 Accounts shall automatically be paid in full on the January 1
coinciding with or next following his or her Termination, unless such provisions
would (i) cause an Account to be paid in 2008 that otherwise would not be paid
in 2008 or (ii) defer payment of an Account payable in 2008 to a later year, in
which event the provisions of the Plan and any payment election in effect prior
to this Amendment and Restatement shall control the form and timing of the
payment of his or her pre-2009 Accounts.

 

5. GENERAL PROVISIONS

5.1 Unfunded Obligation. The amounts to be paid to Participants pursuant to this
Plan are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds, to create any
trusts, or to make any special deposits with respect to this obligation. Title
to and beneficial ownership of any investments, including trust investments,
which the Company may make to provide for its obligations under the Plan shall
at all times remain in the Company and shall be subject to the general unsecured
creditors of the Company. Any investments and the creation or maintenance of any
trust or notional accounts shall not create or constitute a trust or a fiduciary
relationship between the Committee or the Company (on the one hand) and a
Participant (on the other hand), or otherwise create any vested or beneficial
interest in any Participant or his or her Beneficiary or his or her creditors in
any assets of the Company whatsoever. The Participants (and Beneficiaries) shall
have no claim against the Company for any changes in the value of any Accounts
and shall be general unsecured creditors of the Company with respect to any
payment due under this Plan.

5.2 Incapacity of Participant or Beneficiary. If the Board finds that any
Participant or Beneficiary to whom a payment is due under the Plan is unable to
care for his or her affairs because of illness or accident or is under a legal
disability, any payment due (unless a prior claim therefore shall have been made
by a duly appointed legal representative) may, at the discretion of the Board,
be paid to the spouse, child, parent or brother or sister of such Participant or
Beneficiary or to any person whom the Board has determined has incurred expense
for such Participant or Beneficiary. Any such payment shall be a complete
discharge of the obligations of the Company with respect to such payment under
the provisions of the Plan.

 

-5-



--------------------------------------------------------------------------------

5.3 Nonassignment. Except by will or the laws of descent and distribution, the
right of a Participant or Beneficiary to the receipt of any benefit under the
Plan may not be assigned, transferred, pledged or encumbered in any manner nor
shall such right or other interests be subject to attachment, garnishment,
execution or other legal process.

5.4 Termination and Amendment. The Board may from time to time amend, suspend,
or terminate the Plan, in whole or in part, and if the Plan is suspended or
terminated, the Board may reinstate any or all of its provisions. No amendment,
suspension or termination of the Plan may impair the right of a Participant or
his or her Beneficiary to receive the benefit accrued hereunder prior to the
effective date of such amendment, suspension or termination.

Notwithstanding the foregoing, the Board may terminate the Plan within 30 days
preceding or 12 months following a change of control event (as defined in
Section 409A of the Internal Revenue Code) provided that all plans and other
arrangements sponsored by the “service recipient” (as defined in the regulations
under Section 409A) immediately after the time of the change of control event
with respect to which deferrals of compensation are treated as having been
deferred under a single plan with this Plan for purposes of Section 409A are
terminated and liquidated with respect to each Director that experienced the
change of control event and all amounts deferred under such terminated plans and
arrangements are paid to the affected Participant within 12 months of the date
the service recipient irrevocably takes all necessary action to terminate and
liquidate such plans and programs.

In addition, the Board may terminate the Plan at any time, provided that (i) all
other programs that would be aggregated with this Plan, if the Participant under
this Plan also had deferrals under such other programs, are terminated and
liquidated, (ii) no payments are made within 12 months of such termination
except payments that would be made if the Plan were not terminated, (iii) all
payments are made within 24 months of the date all action to irrevocably
terminate and liquidate the Plan are taken, (iv) the termination does not occur
proximate to a downturn in the financial health of the service recipient, and
(v) the service recipient does not adopt a new plan that would be aggregated
with any terminated plan if the same individual participated in both within
three years following the date the service recipient takes all action to
irrevocably terminate the Plan.

5.5 409A Compliance. The Plan is intended to comply with Section 409A of the
Internal Revenue Code. Any provision of Section 409A that is required to be in
the Plan is hereby incorporated by reference and if any provision in this Plan
is in conflict with Section 409A, the terms of Section 409A shall govern.

5.6 Applicable Law. Except to the extent preempted by applicable federal law,
the Plan shall be construed and governed in accordance with the laws of the
State of Delaware.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment and Restatement is adopted effective for all
purposes as provided above.

 

ALLIANCE GP, LLC

By:  

/s/ R. Eberley Davis

Title:   Senior Vice President, General Counsel and Secretary Date:   January 1,
2011

 

-7-